        Case:4:18-cv-03748-HSG
       Case    21-15611, 08/18/2021, ID: 12205514,
                                  Document         DktEntry:
                                            454 Filed        11, Page
                                                      08/19/21    Page11ofof11




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                         AUG 19 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
TATYANA EVGENIEVNA                               No.   21-15611
DREVALEVA,
                                                 D.C. No. 3:18-cv-03748-JCS
                Plaintiff-Appellant,             Northern District of California,
                                                 San Francisco
 v.
                                                 ORDER
DEPARTMENT OF VETERANS
AFFAIRS; et al.,

                Defendants-Appellees.

Before: SCHROEDER, TASHIMA, and HURWITZ, Circuit Judges.

      Upon a review of the record and the responses to the court’s July 19, 2021

order, we conclude that the questions raised in this appeal are so insubstantial as

not to require further argument. See United States v. Hooton, 693 F.2d 857, 858

(9th Cir. 1982) (stating standard). Accordingly, we summarily affirm the district

court’s judgment.

      All pending motions are denied as moot.

      AFFIRMED.




MN/MOATT
